Case 1:21-cv-01553-GBD-GWG Document 20 Filed 09/09/21 Page 1of1

ott any

  

UNITED STATES DISTRICT COURT 5
SOUTHERN DISTRICT OF NEW YORK Se
wane eee ee eee eee eee “9 Thee
AYANA MUMIN, individually and on ~~ EO I r oo i
behalf of all others similarly situated, : - ORDER“=/
Plaintitt, 21 Civ. 1553 (GBD)
-against- :
MILLER & MILONE, P.C., :
Defendant.
wee ee eee ewe eee ee Be ee ee ee ee ew KE eee ee xX

GEORGE B. DANIELS, District Judge:
For the reasons stated on the record at the September 8, 2021 oral argument, Defendant’s
motion to dismiss the Complaint, (ECF No. 9), is DENIED. The Clerk of Court is directed to close

the motion at ECF No. 9, accordingly.

Dated: September 8, 2021
New York, New York
SO ORDERED.

(7 EB. Dore

GEPRG _ DANIELS
TED STATES DISTRICT JUDGE

 

 

 
